Dismissed and Opinion Filed July 6, 2016




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-15-01281-CV

   JOHN MARTINEZ AND MARINA MARTINEZ AND ALL OTHER OCCUPANTS,
                            Appellants
                               V.
          MOHAMED KHALEEL AND TALAL KHALEEL, Appellees

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                           Trial Court Cause No. CC-15-04650-CV

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. After appellants failed to respond to the Court’s

letter regarding the reporter’s record, we ordered the appeal submitted without a reporter’s record

and appellants’ brief to be filed by June 17, 2016. By postcard dated June 20, 2016, we notified

appellants the time for filing appellants’ brief had expired. We directed appellants to file their

brief and an extension motion within ten days. We cautioned appellants that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellants have not filed a brief, filed an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a) (1), 42.3(b) (c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
151281F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN MARTINEZ AND MARINA                           On Appeal from the County Court at Law
MARTINEZ AND ALL OTHER                             No. 2, Dallas County, Texas
OCCUPANTS, Appellants                              Trial Court Cause No. CC-15-04650-CV.
                                                   Opinion delivered by Chief Justice Wright.
No. 05-15-01281-CV        V.                       Justices Lang-Miers and Stoddart
                                                   participating.
MOHAMED KHALEEL AND TALAL
KHALEEL, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees MOHAMED KHALEEL AND TALAL KHALEEL
recover their costs of this appeal from appellants JOHN MARTINEZ AND MARINA
MARTINEZ AND ALL OTHER OCCUPANTS.


Judgment entered July 6, 2016.




                                             –3–